Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “normal temperature” and “low temperature” in claim 5 are relative terms which renders the claim indefinite. The terms “normal temperature” and “low temperature” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the interest of compact prosecution, the limitation “a normal temperature or a low temperature” will further be interpreted as meaning a temperature which is not considered higher than what is normally used in the relevant art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S. Patent No. 7862757) in view of Su (US-20060040012) and Lee (US 20030181272).
Regarding claim 1, Hu teaches:
A method of manufacturing a seamless inflatable ball (Abs) comprising steps of: 
1) inflating air into a preformed body so as to form a spherical body and covering a medium layer on the spherical body so as to form a semi-finished part, wherein the medium layer is made of weaving material with a predetermined thickness (Col. 3, line 66 – Col. 4, line 15; Fig. 1-A, #2 
3) placing the spherical portion into two ball molds wherein the two ball molds have multiple indentations or patterns formed on two inner walls of the two ball molds respectively (Col. 5, lines 16 – 33; Fig. 3, #511 and #521), such that the spherical portion is clamped in the two ball molds, and the spherical portion is removed from the two ball molds, thus forming a sphere (Col. 2, lines 15 – 42; Fig. 2, #41); and 
4) inflating the air into the spherical body so as to expand the spherical portion and to force the two inner walls of the ball molds by using the spherical portion (Col. 4, lines 5 - 15). Such that the fluidic surface material is pushed into the multiple gaps of the medium layer, this limitation would be obvious to one of ordinary skill in the art when inflating the ball with the liquid intermediate layer using the combination of Hu, Su, and Lee shown below.

Hu does not teach:
2) forming a fluidic surface material on the medium layer of the semi-finished part in a predetermined thickness so as to produce a spherical portion with a covering layer; 
in step 3), after the fluidic surface material is dried or is solidified to form a solid layer on the spherical portion, the spherical portion is removed from the two ball molds, thus forming a sphere; and
in step 4) partially discharging air out of the spherical body and inflating the air into the spherical body repeatedly.

However, Su, in a similar field of endeavor, a method for forming an inflatable ball with a string layer, teaches:
2) forming a fluidic surface material on the medium layer of the semi-finished part in a predetermined thickness so as to produce a spherical portion with a covering layer ([0004]); and
in step 3), after the fluidic surface material is dried or is solidified to form a solid layer on the spherical portion, the spherical portion is removed from the two ball molds, thus forming a sphere ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hu to incorporate the teachings of Su and include a step of forming a fluidic surface intermediate layer. The purpose, as stated by Su, being to surround the fabric layer to form the intermediate layer ([0004], lines 7-9).

Hu in view of Su does not teach:
in step 4) partially discharging air out of the spherical body and inflating the air into the spherical body repeatedly.

However, Lee, in a similar field of endeavor, a method for making an inflatable ball, teaches:
in step 4), partially discharging air out of the spherical body and inflating the air into the spherical body repeatedly ([0029], [0034], and [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflation step of Hu in view of Su to incorporate the teachings of Lee and partially discharge the air in the body and then inflate the body. The purpose, as stated by Lee, being so as to inflate the bladder ([0029]).

Regarding claim 4, Hu in view of Su and Lee teaches the limitations of claim 1, which claim 4 depends on. Su further teaches:
wherein in the step 2), the fluidic surface material is formed on the medium layer in any one of a soaking manner, a spraying manner, and a coating manner ([0019]). The manner described by Su is a coating manner.

Regarding claim 5, Hu in view of Su and Lee teaches the limitations of claim 1, which claim 5 depends on. Hu further teaches:
wherein in the step 3), the covering layer is pressed or heated by the two ball molds in a normal temperature or a low temperature so that the covering layer is shaped and is connected with the medium layer securely (Col. 5, lines 16 – 33).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S. Patent No. 7862757) in view of Su (US-20060040012) and Lee (US 20030181272), as applied to claim 1 above, and further in view of Dobrounig (US-20010005702).
Regarding claim 2, Hu in view of Su and Lee teaches the limitations of claim 1, which claim 2 depends on, but does not teach the weaving material of the medium layer of the semi-finished part is yarns which are winded or weaved in a fabric or in a mesh shape on the semi-finished part, however, Dobrounig, in a similar field of endeavor, a method for making an inflatable ball with a weaving material, teaches:
wherein in the step 1), the weaving material of the medium layer of the semi-finished part is yarns which are winded or weaved in a fabric or in a mesh shape on the semi-finished part ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weaving material of Hu in view of Su and Lee to incorporate the teachings of Dobrounig and have it be yarns which are winded or weaved in a fabric or in a mesh shape. The purpose, as stated by Dobrounig, being so that the ball embodies a high degree of roundness and dimensional stability, a high degree of abrasion resistance, and a low degree of water absorption ([0010], lines 7-10).

Regarding claim 3, Hu in view of Su and Lee teaches the limitations of claim 1, which claim 3 depends on, but does not teach the weaving material of the medium layer 
wherein in the step 1), the weaving material of the medium layer of the semi-finished part is yarns which are adhered or covered in a fabric or in a mesh shape on the semi-finished part ([0033], [0040], [0048], [0050] and [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weaving material of Hu in view of Su and Lee to incorporate the teachings of Dobrounig and have it be yarns which are adhered or covered in a fabric or in a mesh shape. The purpose, as stated by Dobrounig, being so that the ball embodies a high degree of roundness and dimensional stability, a high degree of abrasion resistance, and a low degree of water absorption ([0010], lines 7-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748